NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0527n.06

                                            No. 13-3760

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                        FILED
                                                                                    Jul 17, 2014
UNITED STATES OF AMERICA,                               )                     DEBORAH S. HUNT, Clerk
                                                        )
         Plaintiff-Appellee,                            )
                                                        )    ON APPEAL FROM THE UNITED
v.                                                      )    STATES DISTRICT COURT FOR
                                                        )    THE SOUTHERN DISTRICT OF
ANTHONY MARQUETTE PHILLIPS,                             )    OHIO
                                                        )
         Defendant-Appellant.                           )


         BEFORE: BOGGS, CLAY, and GILMAN, Circuit Judges.


         PER CURIAM. Anthony Marquette Phillips appeals his sentence imposed by the district

court.

         Defendant Phillips pleaded guilty to attempted armed bank robbery, in violation of

18 U.S.C. §§ 2113(a) and (d), and to discharge of a firearm during the commission of a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii). The district court found that Phillips is a

career offender and determined that his guidelines range of imprisonment was 308 to

355 months. The court sentenced Phillips to consecutive prison terms of 235 and 120 months,

respectively.

         On appeal, Phillips raises the following challenges to his sentence: (1) the district court
gave unreasonable weight to his criminal history by failing to discount several prior convictions
that were remote in time; and (2) the court considered unreliable information when determining
whether he shot two people during his prior offenses. We review a district court’s sentencing
determination under a deferential abuse-of-discretion standard for reasonableness, which has
No. 13-3760
United States v. Phillips

both a procedural and a substantive component. See United States v. Bolds, 511 F.3d 568, 578
(6th Cir. 2007). A sentence may be procedurally unreasonable where the district court selects
the sentence based on clearly erroneous facts. See Gall v. United States, 552 U.S. 38, 51 (2007).
A sentence may be substantively unreasonable if the district court selects the sentence arbitrarily
or gives an unreasonable amount of weight to any pertinent sentencing factor. See United States
v. Vowell, 516 F.3d 503, 510 (6th Cir. 2008). We apply a rebuttable presumption of substantive
reasonableness to a within-guidelines sentence. See United States v. Vonner, 516 F.3d 382, 389
(6th Cir. 2008) (en banc).
       Phillips does not challenge the procedural reasonableness of his sentence, and he has not
overcome the presumption that his sentence is substantively reasonable. Before imposing the
sentence, the district court discussed several relevant sentencing factors, including the
seriousness of Phillips’s offenses, his significant and violent criminal history, and the need to
afford adequate deterrence and protect the public.         The record does not reflect that, in
determining the sentence, the court acted arbitrarily or failed to give appropriate consideration to
the age of Phillips’s prior convictions. In addition, the district court did not clearly err by
concluding that Phillips shot two people during his prior offenses.          That conclusion was
supported by state-court records, including probable-cause affidavits from law-enforcement
officers who were familiar with the prior offenses, which had sufficient indicia of reliability to
support their probable accuracy. See United States v. Stout, 599 F.3d 549, 558 (6th Cir. 2010).
       Accordingly, we AFFIRM Phillips’s sentence.




                                               -2-